DETAILED ACTION
I.	REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
II.	SPECIES LACKING UNITY PRESENT A PRIORI
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted. The groups are as follows:
Group I: support member
Sub-group I(a) (Fig. 2d) – claims 3 and 17
Sub-group I(b) (Fig. 2c) – claims 4 and 18
Sub-group I(c) (Fig. 2a) – claim 19
Sub-group I(d) (Fig. 2b) – claim 20

Group II: piezoelectric element 
Sub-group II(a) (Figs. 5A-5D) – claim 6
Sub-group II(b) (Figs. 6A-6D) – claim 7
Sub-group II(c) (Figs. 7A-7D) – claim 8
Sub-group II(d)* (Figs. 9-13) – claims 14-16
*Although sub-group II(d) is a combination of different species in the specification, the Examiner is willing examine claims 14-16 together as the details of these different species do not appear to be fully fleshed out in the claims. However, any claim amendments that more fully differentiate these species (of Figs. 9-13) may result in an additional election between them. 
Group III: control signals
Fig. 16 – claims 9,10,12, and 13
***
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: The support-member group, the piezoelectric- element group, and the control signal group are classified in different subclasses, and Applicant has drafted claims relating to these species with considerable detail. Claims 3,4,6-10, and 12-20 lack unity of invention because even though the inventions of these groups require the technical features of generic claims 1,2,5, and 11, these technical features are not special technical features as they do not make a contribution over the prior art in view of Tang et al. (US 2016/0212332) and Kim (CN 103389609 A – cited by Applicant). Specifically, the combination of Tang et al. and Kim renders claims 1,2,5, and 11 obvious as follows:
1, Tang et al. discloses a camera module (Fig. 6, super-resolution imaging device “100” with camera “101”), comprising: 
an image sensor (e.g., Fig. 3A, image sensor package “15`”) configured to output a plurality of image frames (e.g., Fig. 7, steps “202” and “204”); 
a lens assembly disposed on the image sensor (Fig. 3A, lenses of lens barrel “14`”), the lens assembly comprising at least one lens unit disposed on an optical path (Fig. 3A, lens(es) of lens barrel “14`”), wherein the at least one lens is moved to adjust an optical path of light incident on the image sensor ([0050], lines 8-11); 
a controller (Fig. 6, processor “106”) configured to generate a control signal to control 
the lens assembly ([0058]; {The processor inherently sends a signal to move the lens.}); and 
an image synthesizer (Fig. 6, processor “106”) configured to synthesize the plurality of image frames to generate a composite image ([0060]), 
wherein the composite image has a higher resolution than the image frames ([0054], lines 1-3), and 
wherein the plurality of image frames comprises image frames generated along respectively different optical paths changed by the lens assembly ([0056]).
The claim differs from Tang et al. in that it requires that a variable filter unit, rather than simply a lens, is part of the lens assembly and is controlled to move during the claimed composite image formation process. In the same field of endeavor, Kim discloses a camera system (Fig. 1) including an image-stabilizing lens assembly (Fig. 1, lenses “31” and variable lens “41”) having a lens (Fig. 1, variable lens “41”) coated with an infrared-light blocking coating (Fig. 1, “50”; [0040]). The lens is connected to an actuator (Fig. 1, actuator “40”) that controls movement of the lens to change the optical path of incident light, during the image-
As to claim 2, Tang et al., as modified by Kim, discloses the camera module according to claim 1, wherein the variable filter unit comprises: 
a filter configured to filter light within a predetermined wavelength range (see Kim, [0040]); and 
an actuator configured to adjust an angle of the filter with respect to an optical axis of the lens unit in response to the control signal (see Kim, [0039] and [0044]).
As to claim 5, Tang et al., as modified by Kim, discloses the camera module according to claim 2, further comprising: 
a main board on which the image sensor is disposed (e.g., see Kim, Fig. 1, PCB “10” with image sensor “11”), 
wherein the lens assembly comprises a holder configured to accommodate and support the at least one lens unit (e.g., see Kim, Fig. 1, base “20”).
As to claim 11, Tang et al., as modified by Kim, discloses the camera module according to claim 1, wherein the plurality of image frames comprises: 
a first image frame (see Tang et al., Fig. 7, step “202”); and 
a second image frame shifted (see Tang et al., Fig. 7, step “204”) by a first interval on the basis of the first image frame (see Tang et al., [0056]).

III.	ELECTION
Applicant is required to elect in response to the action. Although Groups I,II, and III represent unity-lacking inventions, the Examiner will accept either an election of a single sub-group from Group I and a single sub-group of Group II, or an election of Group III. For example, electing sub-group I(a) and II(a) is proper; electing Group III is also proper. Electing sub-groups I(a) and I(b) is improper; electing any-subgroup and Group III is improper. Examination will be confined to the claims corresponding to Applicant’s election provided that no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected sub-groups, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election. Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional sub-groups which are written in dependent form or otherwise require all the limitations of an allowed generic claim.
IV.	JOINT INVENTORS
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).



V.	CONCLUSION	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
3/12/2022